Title: To Benjamin Franklin from ——— Fabre Dubosquet, 2 July 1783
From: Dubosquet, Fabre
To: Franklin, Benjamin


          
            Monsieur
            Paris le 2. jeuillet. 1783
          
          Il ÿ a Pres de trois ans que Présenté chez Vous Par Mr. paul jones Commodore des états
            unis de lamérique, Nous Dissértames un peu de temps Sur les qualités D’un Métal pour le
            Doublage Des Vaisseaux Dont Mr. Paul jones Vous avoit remis un échantillon. Ce nouveau
            Doublage Monsieur, est aujourdhuÿ a sa perfection; ainsi que les Cloux de fer Vernissés,
            qui doivent l’assujetir au Vaisseau. Les lames ont cinq Pieds De longueur sur 18 pouces
            de hauteur, Si elles etoint Moins ambarrassantes, je les ferois Porter a Passÿ;
            Cependant Comme il seroit tres intérréssant que Vous les Vissies si lorsque Vous
            Viendres a paris Vous Voulies Me faire lhonneur de passer ches Moÿ, et de Me prevenir du
            jour ou je Devrois attendre Vostre èxcelence, Nous confererions sur tous les points dont
            cet objet est suscéptible; elle trouvera cÿ joint, les lettres patentes, que jaÿ obtenu
            et des observations qui aideront a la Mettre au fait De ce Doublage.
          Je suis avec beaucoup de respect Monsieur Vostre tres humble Et tres obeissant
            serviteur
          
            FABRE
              Dubosquet
          
          
            Pr. [Premier] gentilhomme de la grande fauconerie De france, rue
              poissonière, apres la bariére ste anne.
          
        